Title: From George Washington to Samuel Mckay, 11 April 1776
From: Washington, George
To: Mckay, Samuel



Sir
New Haven [Conn.] 11 April 1776

I receiv’d yours of the 9th Instant, and could wish that it was in my power, consistent with the Duty I owe my Country to grant you the relief you desire. I have made repeated applications to General Howe for an Exchange of Prisoners, but the has not thought proper to return me any Answer. It has been in his power to set you at Liberty, and if you are still continued a Prisoner the blame must lay entirely upon him.
The Situation of your family is indeed distressing, but such is the Event of War, that it is far from being singular. The brave Collo. Allen an Officer of Rank, has been torn from his dearest Connections, sent to England in Irons and is now confin’d to the most servile drudgery on board one of the King’s Ships—Your treatment Sir, & that of the other Officers, taken in Arms against the Liberties of America, has been very different—for the truth of this I appeal to your own feelings.
Whenever it is in my power to release you by a mutual Exchange I shall do it with the greatest pleasure and am Sir Your most obedt Servt
